August 27, 2010


Ms. Lisa Marie McClain
Office of the Attorney General
Transportation Division
P.O. Box 12548  MC-020
Austin, TX 78711-2548
Mr. William D. Noel
8200 Wednesbury Lane, Suite 420
Houston, TX 77074-2925

RE:   Case Number:  08-0551
      Court of Appeals Number:  14-07-00547-CV
      Trial Court Number:  41,086

Style:      THE STATE OF TEXAS
      v.
      CHARLES LYNN BROWNLOW AND MARLENE H. BROWNLOW

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Ed Wells           |
|   |Mr. Jerry Deere        |
|   |Mr. Charles Black      |
|   |McFarland              |